Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments
Applicant’s arguments, with respect to amended claims of 3/29/2022, have been fully considered and are persuasive.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Dadiomov et al. (U.S. Patent No. 6,529,932) in view of Urhan (U.S. Pub. No. 2006/0184941) with respect to claim 1 includes the feature of “transmitting, by the computing device, the undo data structure to the remote computing device to be remotely executed.” As described by applicant, the undo data structure of Urhan is only stored on the local computing device and is never transmitted to any of the remote or distributed computing devices. This is because in Urhan the remote computing devices are used by the local computing device for distributed processing, but the results of the processing are sent back to the local computing device and used there. There are no state changes to undo on the remote computing devices. The present claims are directed to maintain consistency between a local database and a remote computing device. If either performance of the database transaction in the local database or the remote call on the remote computing device fails, the local database and remote computing device can end up inconsistent with each other. This is remedied in present claim 1 through the sending of the undo structure from the computing device to the remote computing device, where the remote computing device so that the remote data structure can be executed by the remote computing device, thus undoing any changes to the remote computing device that might have been made the remote call. This can restore consistency between the local database and the remote computing device. The deficiency of Urhan with respect to this feature of claim 1 is evident in Fig. 7 of Urhan. The undo task is returned to the primary task manager, which in Urhan is the task manager on the local device, and is never sent to the secondary task manager, which in Urhan is the task manager on the remote device. The results of performing the distributed task on the remote device are sent back from the secondary task manager to the primary task manager on the local device because the results modify the state of the local device running the primary task manager and not result in changes to the state of the remote device running the secondary task manager. Urhan does need to maintain consistency between the local device and any remote
devices running the distributed task because the remote devices are only being used for processing, with the results of their processing being sent back to have an effect on the local device. In the case of failure of any of copies of the distributed task running on any of the local device or remote devices in Urhan, there is nothing to undo on the remote devices. The undo task of Urhan is only needed on the local device, and therefore is never sent to any of the remote devices. This is why Urhan does not describe or depict the undo task being sent to or executed by the secondary task manager on a remote device. Further, because Urhan does not need to maintain consistency between a local database and a remote computing device, Urhan would not be combinable with Dadiomov to show the features of the present claims. Dadiomov is concerned with maintaining consistency between databases, and Urhan is not. And, as in Urhan, any undo operations in Dadiomov are only discussed as being performed on a local database when a remote database fails to perform its part of a transaction. (see Dadiomov, col. 9, lines 31-39). 

Neither Urhan nor Dadiomov discusses sending any form of undo data structure, operation, or command, to a remote device in any circumstances.

The following is an examiner’s statement of reasons for allowance:
Therefore, claim 1, the prior art fails to teach, disclose or suggest as claimed, directed to, a computer-implemented method comprising for maintaining consistency between a local database and a remote computing device: preparing, on a computing device, a remote call associated with a database
transaction in the local database; storing, by the computing device in storage accessible to the computing device, an undo data structure for the remote call; transmitting, by the computing device, the remote call associated with the database transaction to the remote computing device to be executed by the remote computing device; beginning, by the computing device, performance of the database transaction in the local database;
determining, by the computing device, that at least one of the performance of the database transaction and the remote call has failed; and transmitting, by the computing device, the undo data structure to the remote computing device to be remotely executed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
6/29/2022